
	
		II
		110th CONGRESS
		2d Session
		S. 3517
		IN THE SENATE OF THE UNITED STATES
		
			September 18
			 (legislative day, September 17), 2008
			Ms. Snowe (for herself,
			 Mr. Harkin, Mr.
			 Inouye, and Mr. Feingold)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Employee Retirement Income Security Act of
		  1974 and the Public Health Service Act to provide parity under group health
		  plans and group health insurance coverage for the provision of benefits for
		  prosthetic devices and components and benefits for other medical and surgical
		  services.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Prosthetics Parity Act of
			 2008.
		2.Findings and
			 purpose
			(a)FindingsCongress makes the following
			 findings:
				(1)There are more
			 than 1,800,000 people in the United States living with limb loss.
				(2)Every year, there
			 are more than 130,000 people in the United States who undergo amputation
			 procedures.
				(3)In addition,
			 United States military personnel serving in Iraq and Afghanistan and around the
			 world have sustained traumatic injuries resulting in amputation.
				(4)The number of
			 amputations in the United States is projected to increase in the years ahead
			 due to the rising incidence of diabetes and other chronic illness.
				(5)Those suffering
			 from limb loss can and want to regain their lives as productive members of
			 society.
				(6)Prosthetic
			 devices enable amputees to continue working and living productive lives.
				(7)Insurance
			 companies have begun to limit reimbursement of prosthetic equipment costs to
			 unrealistic levels or not at all and often restrict coverage over an
			 individual’s lifetime, which shifts costs onto the Medicare and Medicaid
			 programs.
				(8)Eleven States
			 have addressed this problem and have prosthetic parity legislation.
				(9)Prosthetic parity
			 legislation has been introduced and is being actively considered in 30
			 States.
				(10)The States in
			 which prosthetic parity laws have been enacted have found there to be minimal
			 or no increases in insurance premiums and have reduced Medicare and Medicaid
			 costs.
				(11)Prosthetic
			 parity legislation will not add to the size of government or to the costs
			 associated with the Medicare and Medicaid programs.
				(12)If coverage for
			 prosthetic devices and components are offered by a group health insurance
			 policy, then providing such coverage of prosthetic devices on par with other
			 medical and surgical benefits will not increase the incidence of amputations or
			 the number of individuals for which a prosthetic device would be medically
			 necessary and appropriate.
				(13)In States where
			 prosthetic parity legislation has been enacted, amputees are able to return to
			 a productive life, State funds have been saved, and the health insurance
			 industry has continued to prosper.
				(14)Prosthetic
			 services allow people to return more quickly to their preexisting work.
				(b)PurposeIt
			 is te purpose of this Act to require that each group health plan that provides
			 both coverage for prosthetic devices and components and medical and surgical
			 benefits, provide such coverage under terms and conditions that are no less
			 favorable that the terms and conditions under which such benefits are provided
			 for other benefits under such plan.
			3.Prosthetics
			 parity
			(a)ERISA
				(1)In
			 generalSubpart B of part 7 of subtitle B of title I of the
			 Employee Retirement Income Security Act of 1974 (29 U.S.C. 1185 et seq.) is
			 amended by adding at the end the following:
					
						714.Prosthetics
				parity
							(a)In
				generalIn the case of a group health plan (or health insurance
				coverage offered in connection with a group health plan) that provides both
				medical and surgical benefits for prosthetic devices and components (as defined
				under subsection (d)(1))—
								(1)such benefits for
				prosthetic devices and components under the plan (or coverage) shall be
				provided under terms and conditions that are no less favorable than the terms
				and conditions applicable to substantially all medical and surgical benefits
				provided under the plan (or coverage);
								(2)such benefits for
				prosthetic devices and components under the plan (or coverage) may not be
				subject to separate financial requirements (as defined in subsection (d)(2))
				that are applicable only with respect to such benefits, and any financial
				requirements applicable to such benefits shall be no more restrictive than the
				financial requirements applicable to substantially all medical and surgical
				benefits provided under the plan (or coverage); and
								(3)any treatment
				limitations (as defined in subsection (d)(3)) applicable to such benefits for
				prosthetic devices and components under the plan (or coverage) may not be more
				restrictive than the treatment limitations applicable to substantially all
				medical and surgical benefits provided under the plan ( or coverage).
								(b)In network and
				out-of-network standards
								(1)In
				generalIn the case of a group health plan (or health insurance
				coverage offered in connection with a group health plan) that provides both
				medical and surgical benefits and benefits for prosthetic devices and
				components, and that provides both in-network benefits for prosthetic devices
				and components and out-of-network benefits for prosthetic devices and
				components, the requirements of this section shall apply separately with
				respect to benefits under the plan (or coverage) on an in-network basis and
				benefits provided under the plan (or coverage) on an out-of-network
				basis.
								(2)ClarificationNothing
				in paragraph (1) shall be construed as requiring that a group health plan (or
				health insurance coverage offered in connection with a group health plan)
				eliminate an out-of-network provider option from such plan (or coverage)
				pursuant to the terms of the plan (or coverage).
								(c)Additional
				requirements
								(1)Prior
				authorizationIn the case of a group health plan (or health
				insurance coverage offered in connection with a group health plan) that
				requires, as a condition of coverage or payment for prosthetic devices and
				components under the plan (or coverage), prior authorization, such prior
				authorization must be required in the same manner as prior authorization is
				required by the plan (or coverage) as a condition of coverage or payment for
				all similar benefits provided under the plan (or coverage).
								(2)Limitation on
				mandated benefitsCoverage for required benefits for prosthetic
				devices and components under this section shall be limited to coverage of the
				most appropriate device or component model that adequately meets the medical
				requirements of the patient, as determined by the treating physician of the
				patient involved.
								(3)Coverage for
				repair or replacementBenefits for prosthetic devices and
				components required under this section shall include coverage for the repair or
				replacement of prosthetic devices and components, if the repair or replacement
				is determined appropriate by the treating physician of the patient
				involved.
								(4)Annual or
				lifetime dollar limitationsA group health plan (or health
				insurance coverage offered in connection with a group health plan) shall not
				impose any annual or lifetime dollar limitation on benefits for prosthetic
				devices and components required to be covered under this section unless such
				limitation applies in the aggregate to all medical and surgical benefits
				provided under the plan (or coverage) and benefits for prosthetic devices
				components.
								(d)DefinitionsIn
				this section:
								(1)Prosthetic
				devices and componentsThe term prosthetic devices and
				components means those devices and components that may be used to
				replace, in whole or in part, an arm or leg, as well as the services required
				to do so and includes external breast prostheses incident to mastectomy
				resulting from breast cancer.
								(2)Financial
				requirementsThe term financial requirements
				includes deductibles, coinsurance, co-payments, other cost sharing, and
				limitations on the total amount that may be paid by a participant or
				beneficiary with respect to benefits under the plan or health insurance
				coverage and also includes the application of annual and lifetime
				limits.
								(3)Treatment
				limitationsThe term treatment limitations includes
				limits on the frequency of treatment, number of visits, days of coverage, or
				other similar limits on the scope or duration of
				treatment.
								.
				(2)Clerical
			 amendmentThe table of contents in section 1 of the Employee
			 Retirement Income Security Act of 1974 is amended by inserting after the item
			 relating to section 713 the following:
					
						
							Sec. 714. Prosthetics
				parity.
						
						.
				(b)PHSASubpart
			 2 of part A of title XXVII of the Public Health Service Act (42 U.S.C. 300gg–4
			 et seq.) is amended by adding at the end the following:
				
					2707.Prosthetics
				parity
						(a)In
				generalIn the case of a group health plan (or health insurance
				coverage offered in connection with a group health plan) that provides both
				medical and surgical benefits for prosthetic devices and components (as defined
				under subsection (d)(1))—
							(1)such benefits for
				prosthetic devices and components under the plan (or coverage) shall be
				provided under terms and conditions that are no less favorable than the terms
				and conditions applicable to substantially all medical and surgical benefits
				provided under the plan (or coverage);
							(2)such benefits for
				prosthetic devices and components under the plan (or coverage) may not be
				subject to separate financial requirements (as defined in subsection (d)(2))
				that are applicable only with respect to such benefits, and any financial
				requirements applicable to such benefits shall be no more restrictive than the
				financial requirements applicable to substantially all medical and surgical
				benefits provided under the plan (or coverage); and
							(3)any treatment
				limitations (as defined in subsection (d)(3)) applicable to such benefits for
				prosthetic devices and components under the plan (or coverage) may not be more
				restrictive than the treatment limitations applicable to substantially all
				medical and surgical benefits provided under the plan ( or coverage).
							(b)In network and
				out-of-network standards
							(1)In
				generalIn the case of a group health plan (or health insurance
				coverage offered in connection with a group health plan) that provides both
				medical and surgical benefits and benefits for prosthetic devices and
				components, and that provides both in-network benefits for prosthetic devices
				and components and out-of-network benefits for prosthetic devices and
				components, the requirements of this section shall apply separately with
				respect to benefits under the plan (or coverage) on an in-network basis and
				benefits provided under the plan (or coverage) on an out-of-network
				basis.
							(2)ClarificationNothing
				in paragraph (1) shall be construed as requiring that a group health plan (or
				health insurance coverage offered in connection with a group health plan)
				eliminate an out-of-network provider option from such plan (or coverage)
				pursuant to the terms of the plan (or coverage).
							(c)Additional
				requirements
							(1)Prior
				authorizationIn the case of a group health plan (or health
				insurance coverage offered in connection with a group health plan) that
				requires, as a condition of coverage or payment for prosthetic devices and
				components under the plan (or coverage), prior authorization, such prior
				authorization must be required in the same manner as prior authorization is
				required by the plan (or coverage) as a condition of coverage or payment for
				all similar benefits provided under the plan (or coverage).
							(2)Limitation on
				mandated benefitsCoverage for required benefits for prosthetic
				devices and components under this section shall be limited to coverage of the
				most appropriate device or component model that adequately meets the medical
				requirements of the patient, as determined by the treating physician of the
				patient involved.
							(3)Coverage for
				repair or replacementBenefits for prosthetic devices and
				components required under this section shall include coverage for the repair or
				replacement of prosthetic devices and components, if the repair or replacement
				is determined appropriate by the treating physician of the patient
				involved.
							(4)Annual or
				lifetime dollar limitationsA group health plan (or health
				insurance coverage offered in connection with a group health plan) shall not
				impose any annual or lifetime dollar limitation on benefits for prosthetic
				devices and components required to be covered under this section unless such
				limitation applies in the aggregate to all medical and surgical benefits
				provided under the plan (or coverage) and benefits for prosthetic devices
				components.
							(d)DefinitionsIn
				this section:
							(1)Prosthetic
				devices and componentsThe term prosthetic devices and
				components means those devices and components that may be used to
				replace, in whole or in part, an arm or leg, as well as the services required
				to do so and includes external breast prostheses incident to mastectomy
				resulting from breast cancer.
							(2)Financial
				requirementsThe term financial requirements
				includes deductibles, coinsurance, co-payments, other cost sharing, and
				limitations on the total amount that may be paid by an enrollee with respect to
				benefits under the plan or health insurance coverage and also includes the
				application of annual and lifetime limits.
							(3)Treatment
				limitationsThe term treatment limitations includes
				limits on the frequency of treatment, number of visits, days of coverage, or
				other similar limits on the scope or duration of
				treatment.
							.
			(c)Effective
			 dateThe amendments made by this section shall apply with respect
			 to group health plans (and health insurance coverage offered in connection with
			 group health plans) for plan years beginning on or after the date of the
			 enactment of this Act.
			4.Federal
			 administrative responsibilities
			(a)Assistance to
			 enrolleesThe Secretary of Labor, in consultation with the
			 Secretary of Health and Human Services, shall provide assistance to enrollees
			 under plans or coverage to which the amendment made by section 3 apply with any
			 questions or problems with respect to compliance with the requirements of such
			 amendment.
			(b)AuditsThe
			 Secretary of Labor, in consultation with the Secretary of Health and Human
			 Services, shall provide for the conduct of random audits of group health plans
			 (and health insurance coverage offered in connection with such plans) to ensure
			 that such plans (or coverage) are in compliance with the amendments made by
			 section (3).
			(c)GAO
			 study
				(1)StudyThe
			 Comptroller General of the United States shall conduct a study that evaluates
			 the effect of the implementation of the amendments made by this Act on the cost
			 of the health insurance coverage, on access to health insurance coverage
			 (including the availability of in-network providers), on the quality of health
			 care, on benefits and coverage for prosthetics devices and components, on any
			 additional cost or savings to group health plans, on State prosthetic devices
			 and components benefit mandate laws, on the business community and the Federal
			 Government, and on other issues as determined appropriate by the Comptroller
			 General.
				(2)ReportNot
			 later than 2 years after the date of the enactment of this Act, the Comptroller
			 General of the United States shall prepare and submit to the appropriate
			 committee of Congress a report containing the results of the study conducted
			 under paragraph (1).
				(d)RegulationsNot
			 later than 1 year after the date of the enactment of this Act, the Secretary of
			 Labor, in consultation with the Secretary of Health and Human Services, shall
			 promulgate final regulations to carry out this Act and the amendments made by
			 this Act.
			
